Citation Nr: 0116699	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-15 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left footdrop. 

2.  Entitlement to service connection for cervical disc 
disease as secondary to the service-connected disability of 
degenerative changes of the thoracic and lumbar spine.

3. Entitlement to an increased evaluation for service-
connected degenerative changes of the thoracic and lumbar 
spine, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1959 to August 
1961.  This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied claims of 
entitlement to service connection for left footdrop and for 
cervical disc disease as secondary to service-connected 
disability of the thoracic and lumbar spine, and denied 
entitlement to an evaluation in excess of 40 percent for 
service-connected thoracic and lumbar spine disability.  The 
veteran disagreed in May 2000, and, after a statement of the 
case was issued in late May 2000, submitted a timely appeal 
in July 2000. 

The Board notes that the veteran's May 1999 claim explicitly 
stated that the veteran was seeking service connection for 
left foot drop.  The Board is unable to find any statement 
indicating that the veteran has submitted a claim for service 
connection for right footdrop, and that issue is not before 
the Board for appellate review.

In a statement submitted directly to the Board in March 2001 
on a VA Form 9, the veteran sought service connection for 
major depression.  He also claimed that he was entitled to 
benefits on the basis of unemployability due to service 
connected disabilities.  He also submitted various medical 
records certain of which were already of record.  Others 
reflect treatment for conditions not involved in this appeal.  
In view of the Board's disposition of the service-connection 
claims, referral under 38 C.F.R. § 20.1304 is not necessary.  
In addition, because these records date mostly from the 
1980s, they are of minimal significance in rating the 
thoracic and lumbar disabilities. 



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims addressed in the decision below has been obtained.

2.  VA medical opinions of record tend to establish that the 
veteran's footdrop is etiologically related to service-
connected thoracic and lumbar spine disability.  

3.  VA medical opinions of record tend to establish that the 
veteran's cervical disc disease is etiologically related to 
an injury in service or is secondary to service-connected 
degenerative changes of the thoracic and lumbar segments of 
the spine. 

4.  The veteran has been awarded service connection for 
traumatic arthritis of the dorsal spine, manifested on 
radiologic examination.
 
5.  The veteran's lumbar spine disability is manifested by 
moderate to severe limitations of range of motion in all 
planes, episodes of marked muscle spasm in varying groups of 
muscles, tenderness on palpation, a history of atrophy of the 
muscles of the right lower extremity, decreased sensation in 
the lower extremities, arthritis and multiple disc 
herniations on radiologic examination, essentially 
unremitting pain, and the veteran requires a walker for 
assistance with ambulation.


CONCLUSIONS OF LAW

1.  Left footdrop is the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & 
Supp. 2000, as amended by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 38 
C.F.R. §§ 3.303, 3.310 (2000).

2.  Cervical myelopathy was incurred in service or as the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991 & Supp. 2000, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)); 38 C.F.R. §§ 3.303, 3.310 (2000).

3.  The criteria for a separate, compensable, 10 percent 
evaluation for traumatic arthritis of the thoracic spine are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000, as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)); 38 C.F.R. §§4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5291 (2000).

4.  Resolving doubt in the veteran's favor, the criteria for 
a 60 percent evaluation for service-connected lumbar 
disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000, as amended by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 38 
C.F.R. §§4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has left footdrop and cervical 
myopathy as a result of service-connected disability of the 
thoracic and lumbar segments of the spine.  The veteran also 
contends that he is entitled to an evaluation in excess of 40 
percent for his service-connected thoracic and lumbar 
disability.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
a veteran's active service, or may be granted for certain 
chronic diseases, if the chronic disease is manifested to the 
required degree within an applicable presumptive period.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1153 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  In addition, 
service connection may be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  38 C.F.R. § 3.310(a). 

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The Board is satisfied 
that all provisions of the VCAA have been met in this case, 
as the decision on each claim is favorable to the veteran, as 
discussed below, including as to the claim for an increased 
evaluation for thoracic and lumbar disability, for which the 
Board has granted the maximum schedular evaluations 
available.

By a claim submitted in May 1999, the veteran sought service 
connection for "L[eft] foot (drop)."  Attached to that 
claim was a statement dated in March 1999 from a VA 
physician.  The physician stated he had been treating the 
veteran for his service-connected back disability since 1996, 
and stated that the veteran had "left foot drop."  The 
physician opined that this was related to the veteran's 
"original injury."   The grant of service connection for 
"traumatic" arthritis was based on the veteran's having 
fallen in July 1960.  This opinion may fairly be read as 
linking the footdrop to that same incident.  A similar 
opinion, dated July 29, 1999, from another physician is of 
record. 

In addition, each of these medical statements essentially 
attributes his cervical spine disorder to service-connected 
incidents.  These opinions are from VA physicians.  There are 
no opinions of comparable weight to the contrary.  Under such 
circumstances, it is not possible to conclude that the 
evidence preponderates against the veteran.  It is not 
entirely clear whether the claim for service connection for 
the cervical spine was denied on the merits or for the lack 
of new and material evidence.  The Board has found that the 
medical opinions previously cited were  plainly adequate to 
meet the requirements of 38 C.F.R. § 3.156, as well as  
sufficient to support a favorable decision on the merits.

Historically, by a rating decision issued in November 1961, 
the veteran was granted service connection for traumatic 
arthritis, and that service-connected disability was 
evaluated as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  The service-connected disability was 
recharacterized as traumatic arthritis, dorsal, lumbar, and 
sacroiliac, in a March 1964 rating decision, and a 20 percent 
evaluation was assigned; still later, a 40 percent evaluation 
was assigned.  Service connection is also in effect for disc 
disease of the thoracic and lumbar spines.  

In May 1998, the veteran complained of back and leg pain.  He 
walked with a walker and used a lumbar support.  He was able 
to disrobe without difficulty.  He was able to flex forward 
to 20 degrees.  Range of motion on right and left bending was 
to 15 degrees, and he had zero degrees of extension.  There 
was marked spasm in the paralumbar and sacroiliac areas.  
There was positive straight leg raising at 10 degrees 
bilaterally, with atrophy of the right quadriceps.  There was 
decreased sensation in the right leg at L4 to S1.  There was 
poor gluteal tone.  The veteran had almost no ability to rise 
on his toes or heels.  The veteran had marked weakness and 
fatigability of the musculature of the lower extremities, and 
reported that this fatigability increased when he had 
episodes of severe pain.

VA outpatient clinical records dated in April 1999 reflect 
that the veteran complained of chronic back and neck pain.  
He walked in a flexed position using a walker.  Right foot 
drop was present.  There was tenderness of the lumbar spine 
to the touch.  There was decreased range of motion of the 
lumbar spine in forward flexion and extension.  VA clinical 
records from January 1999 to July 1999 reflected chronic 
complaints of pain and continuing diagnoses of pain and spine 
disability.  The clinical notes reflect that the severity of 
spinal disability was such that the veteran had been offered 
decompression surgery, but had declined such surgery because 
of the risks.

In a statement dated in July 1999, the physician reported 
that the most recent magnetic resonance imaging (MRI) 
examination of the spine showed multiple levels of 
herniations in the lumbar spine.  The veteran's range of 
motion was to 40 degrees of flexion, 20 degrees of right and 
left bending, and zero degrees of extension.  There was 
decreased sensation in the L5 nerve root in the right lower 
extremity.  No reflex or motor deficits in the legs were 
noted.  The veteran required a rolling walker both for 
ambulation and for assistance in sitting.
 
Under VA regulations, the cervical vertebrae, the thoracic 
vertebrae, and the lumbar vertebrae are considered separate 
groups of minor joints.  38 C.F.R. § 4.45(f).  Each of these 
joint groups is ratable "on a parity" with major joints.  
Id.  The Board notes that, where only the last vertebra of 
segment of the spine is affected, a separate evaluation for 
that segment should not be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285, note.  However, in this case, the 
evidence clearly establishes that multiple vertebrae within 
the thoracic segment are affected, i.e., show abnormalities 
on radiologic examination.

Slight limitation of motion of the dorsal (thoracic) spine is 
evaluated as noncompensably disabling.  Moderate or severe 
limitation of motion of the dorsal spine is rated as 10 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5291.  
DC 5003 provides that if limitation of motion of a joint is 
noncompensable under the appropriate diagnostic code, a 
minimum rating of 10 percent will be assigned, if there is 
arthritis confirmed on radiologic examination.

In this case, the evidence reflects that there is arthritis 
of the thoracic spine and of the lumbar spine, and there is 
painful motion of both the lumbar and thoracic segments of 
the spine.  The evidence establishes that the painful nature 
of the thoracic and lumbar disabilities has been objectively 
confirmed on medical examination and diagnosis.  Where there 
is painful motion and arthritis confirmed on radiologic 
examination, the veteran is entitled to a compensable 
evaluation for each major joint or groups affected.  
38 C.F.R. §§ 4.59.  

As the regulations provide that the thoracic segment of the 
spine is to be rated on a parity with a major joint, the 
veteran is entitled to a separate evaluation for thoracic 
spine disability. Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  The regulations provide, at 38 C.F.R. §§ 4.59, 
that this separate evaluation must be "compensable," so the 
veteran is entitled to a 10 percent evaluation for the 
thoracic spine disability.  A 10 percent evaluation is the 
maximum schedular evaluation available for limitation of 
motion of the thoracic spine. 

The veteran's lumbar spine disability is currently evaluated 
under Diagnostic Codes 5010 and 5293.  Diagnostic Code 5293 
provides that a 10 percent evaluation may be assigned for 
mild intervertebral disc syndrome, and a 20 percent 
evaluation may be assigned for moderate recurring attacks of 
intervertebral disc syndrome; a 40 percent evaluation may be 
assigned for severe recurring attacks with intermittent 
relief, and a 60 percent evaluation is appropriate where 
there is pronounced symptomatology.  The disability will be 
regarded as pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and with little intermittent relief.

The medical evidence of record reflects that the veteran has 
either muscle spasm or tenderness of muscles on palpation 
each time he is examined.  There is little doubt that the 
veteran's intervertebral disc syndrome is "pronounced," as 
the clinical records reflect that the veteran has been 
repeatedly offered surgical decompression, but the veteran 
has continued to decline the surgery, as there are many risks 
and the physicians cannot guarantee that his condition will 
actually be improved after surgery.  Similarly, the evidence 
clearly reflects that the veteran's symptoms have been 
persistent, as he has reported problems with continuing pain, 
and the clinical records reflect medical assessments of 
objective findings of chronic pain, including moderately-
decreased to severely decreased range of motion of the back, 
inability to walk, sit, or arise from a sitting position 
without a walker, among other symptoms attributable to the 
service-connected lumbar disability.  

The question whether the veteran experiences "little" 
intermittent relief is more difficult to assess, as the 
veteran has complained of pain and his spinal disability has 
been diagnosed for so long (more than 25 years), that the 
clinical records do not reflect specific complaints about the 
current nature and severity of the veteran's pain.  However, 
the record does reflect that the veteran has been offered 
narcotic medications for control of back pain, although he 
does not currently use narcotic medications with great 
frequency.  However, resolving doubt in the veteran's favor, 
the clear evidence in the record that the veteran has been 
offered surgical treatment for his back pain is at least 
consistent with the finding that there is little intermittent 
relief from back pain.  Certainly, this evidence reflects 
that his physicians have been 
persuaded that his back pain is chronic.  The Board finds 
that the criteria for a 60 percent evaluation for back 
disability under Diagnostic Code 5293 are at least 
approximated, if not met in their entirety.  The Board notes 
that it is not a requirement that all the criteria of a 
rating be established for the assignment of that particular 
evaluation.  38 C.F.R. § 4.7.

The Board has considered whether an evaluation in excess of 
60 percent is applicable under any other diagnostic code.  
The Board notes that, since the veteran's current evaluation, 
under Diagnostic Code 5293, encompasses both pain and 
limitation of motion, the veteran may not be granted a 
separate evaluation for pain or for limitation of motion, 
such as 38 C.F.R. § 4.59 or Diagnostic Code 5292, because to 
do so would constitute pyramiding.  38 C.F.R. § 4.14.  There 
is no medical evidence that the veteran has incurred a 
fracture of a vertebra due to service-connected disability.  
There is no medical evidence of ankylosis or paralysis.  
Diagnostic Codes 5285-5289.  The Board is unable to find any 
diagnostic code which would allow an evaluation in excess of 
60 percent for the veteran's service-connected lumbar spine 
disability.  



ORDER

Entitlement to service connection for left footdrop is 
granted.

Entitlement to service connection for cervical myelopathy is 
granted.

A separate, compensable, 10 percent evaluation is granted for 
degenerative changes of the thoracic spine, subject to the 
laws and regulations governing effective dates of monetary 
awards.

A 60 percent evaluation is granted for degenerative changes 
of the lumbar spine, subject to the laws and regulations 
governing effective dates of monetary awards.





		
	John  E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 


